Citation Nr: 1002823	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In an October 2007 Decision Review Officer (DRO) decision, 
the Veteran's disability rating for tinea cruris was 
increased from a noncompensable evaluation to an evaluation 
of 10 percent, effective the date the claim for increase was 
received.  This was not a complete grant of the benefit 
sought on appeal.  

This issue was previously before the Board in May 2009, at 
which time it was remanded for further evidentiary 
development.  The case has now been returned to the Board for 
further appellate action.

Additional medical records were associated with the claims 
folder after the originating agency's most recent 
adjudication of the claim.  The records are either 
duplicative of evidence previously of record or are not 
relevant to the issue on appeal.  Therefore, a remand for 
consideration of the evidence by the originating agency is 
not required.


FINDING OF FACT

The Veteran's tinea involves less than 20 percent of the 
Veteran's entire body and less than 20 percent of exposed 
surfaces; the tinea has not required any systemic therapy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinea have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the Veteran was mailed a letter in 
November 2004 advising him of the elements required to 
establish entitlement to an increased disability rating and 
of the respective duties of VA and the claimant in obtaining 
evidence.  Additionally, in a letter mailed in March 2006 the 
Veteran was provided appropriate notice with respect to the 
effective-date element of his claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  Private medical 
records are on file.  The Veteran was afforded VA 
examinations in June 2005, October 2007, and September 2009.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 


The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Dermatophytosis (including ring worm and tinea infection) is 
rated as disfigurement of the head, face or neck under 
Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805; or as dermatitis under Diagnostic 
Code 7806; depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.

A noncompensable disability rating is assigned for dermatitis 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and no more than 
topical therapy has been required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

A 10 percent disability rating is assigned where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected, or if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

A 30 percent disability rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's tinea.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

In June 2005 the Veteran was afforded a VA examination.  At 
that time the Veteran reported a constant problem with tinea 
in the groin.  He reported that it was worse in the summer 
months or when it got hot.  The Veteran reported that he used 
lotrimin lotion for treatment, which he reported helped the 
rash, but never made it go away.  The Veteran reported that 
he had never used corticosteroids for treatment.  The Veteran 
reported that the skin symptoms consisted of itching in the 
groin.  He reported no tinea vasculitis and no erythema 
multiforme.  The Veteran reported that the rash flared up 
approximately 6-8 times per year, especially when the weather 
was hot.  

Upon physical examination the Veteran was found to have 
moderate tinea cruris in the groin and on his scrotum with 
redness.  The examiner reported that there was some 
excoriation where the Veteran apparently scratched some 
areas.  The Veteran's feet were reported to be normal.  
Additionally, the examiner reported that there was no loss of 
hair in the groin due to the tinea cruris.  The examiner 
diagnosed the Veteran with moderate tinea cruris, both 
groins.

In October 2007 the Veteran was provided with another VA 
examination.  At that time the Veteran reported that he had 
managed to keep the rash fairly well under control.  He 
reported that he also got the rash on his 4th and 5th toes 
during the summer months, when the weather was warmer.  The 
Veteran reported that he continuously used clotrimazole 1% 
lotion twice a day for treatment and that it seemed to help.  
He reported that he had not used corticosteroids or other 
immunosuppressive drugs for treatment.  He reported that he 
had not tried light therapy.  He reported symptoms of 
itching, which caused him to scratch the area which sometimes 
led to bleeding in the groin area.  He reported no urticaria, 
no cutaneous vasculitis, and no erythema multiforme.

Upon physical examination the Veteran was found to have 
moderate tinea cruris of the groins and some tinea with 
redness of the medial thighs and the scrotal area.  There was 
no tinea inflammation on the Veteran's feet at the time of 
examination.  Again, the examiner diagnosed the Veteran with 
moderate tinea cruris of the groins, the scrotum, and the 
medial thighs in the inguinal area.  

The examiner also provided an addendum to his October 2007 
examination report.  In the addendum the examiner noted that 
zero percent of the Veteran's exposed body was affected and 
less than 10 percent of his total body was affected.

In May 2009 this case was before the Board.  At that time the 
Board remanded the case for another VA examination, to take 
place in the summer, as the Veteran had reported that his 
rash was worse in the summer months.

In September 2009 the Veteran was afforded another VA 
examination.  At that time the Veteran reported that he would 
develop an intermittent rash that was red, scaly, itchy, and 
painful.  He reported that his skin would get macerated, 
pale, and would peel off at times.  The Veteran reported that 
he continued to use clotrimazole lotion twice daily for 
treatment.  Additionally, the Veteran reported that he had a 
swimming pool installed at his home and over the summer spent 
a great deal of time in chlorinated water, which seemed to 
help keep his rash controlled.

Upon physical examination of the inguinal and scrotal area, 
the Veteran was found to have mild evidence of a previous 
skin rash with white, dry, and scaly skin.  The examiner 
reported that the scrotum skin was red and scaly.  The skin 
on the Veteran's face, neck, upper chest, axillae, and feet 
(between toes) was normal.  It was also noted that less than 
5 percent of the exposed areas were affected and greater than 
5 percent, but less than 20 percent, of the total body was 
affected.  The examiner diagnosed the Veteran with recurrent 
tinea cruris.  

Also of record are VA Medical Center treatment notes from 
July 2005 to November 2009.  A review of those records show 
that while the Veteran did receive treatment for squamas cell 
carcinoma at the VA Medical Center he rarely received 
treatment at the VA Medical Center for his recurrent tinea.  
However, the Board notes that the Veteran's clotrimazole 1% 
lotion is prescribed by the VA Medical Center.  

Of record is a January 2008 letter from the Veteran's 
treating physician, Dr. E.P.  In his letter, Dr. E.P. stated 
that the Veteran had experienced recurrent tinea cruris since 
1969.  He reported that the Veteran treated his rash with 
lotrimin solution twice daily.  Additionally, Dr. E.P. 
reported that the rash would get worse in the summer time and 
that given the many years of chronic treatment, it was 
unlikely that the rash would ever completely resolve itself.

The Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for his tinea under Diagnostic Code 
7806 because the evidence demonstrates that it involves less 
than 20 percent of the entire body, does not involve any 
exposed surfaces, and has not necessitated any systemic 
therapy.  

As stated, under Diagnostic Code 7813 the Veteran's rash can 
be rated either as dermatitis or as scars (disfiguring or 
otherwise), whichever is the predominant disability.  In this 
case there is no evidence that the Veteran has any scars as a 
result of his tinea.  The only scar noted on the examination 
report was a small, nearly invisible scar in the Veteran's 
groin which was not the result of his tinea, but rather from 
the removal of squamos cell carcinoma.  In this case, the 
Board finds that the Veteran's predominant disability is the 
rash itself.  

Therefore, the Board finds that evaluating the Veteran's 
tinea as dermatitis under Diagnostic Code 7806 as directed by 
Diagnostic Code 7813 is correct.  38 C.F.R. § 4.118. 
 
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinea is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


